NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


DEONTAE THOMAS                                )
DOC #R12198,                                  )
          Appellant,                          )
                                              )
v.                                            )      Case No. 2D18-021
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.

Deontae Thomas, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, Tampa, for Appellee.

PER CURIAM.


             Affirmed.



MORRIS, BLACK, and ATKINSON, JJ., Concur.